Citation Nr: 1814476	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-29 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lymphatic abnormalities, to include cancer.  

2.  Entitlement to a rating in excess of 10 percent for left ankle strain, residuals of benign cortical cyst.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from November 1973 to December 1976 and from March 1978 to February 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2017, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2017 Board hearing transcript notes that the Veteran submitted additional evidence at the hearing with a waiver of initial AOJ consideration.  This evidence consisted of a nexus letter from the Veteran's oncologist, additional Social Security Administration (SSA) records showing that the Veteran has used two different numbers at different times, and a Disability Benefits Questionnaire (DBQ) for the ankle.  A review of the record shows that such evidence has not been associated with the claims file.  On remand, efforts should also be undertaken to locate and associate such evidence with the record.

Further, during the Veteran's October 2017 Board hearing, the Veteran testified that he continued to receive private treatment for his ankle.  Although there is a March 2011 record from the Ankle & Foot Centers of Georgia in the record, updated treatment records have not been sought for the file.  Additionally, the Veteran's representative requested that records be obtained from Darnell Army Hospital where the Veteran was treated for lymphatic issues while he was in service.  Also, in a November 2010 letter of correspondence, the Veteran stated he was told by medical technicians at Eisenhower Army Medical Center that he had enlarged lymph nodes around the neck, under the armpits, and about the face.  The Board notes that the records from Darnell Army Hospital and Eisenhower Army Medical Center have not been obtained.  Therefore, on remand, the RO should obtain these medical records.   

Finally, the Veteran has not been afforded a VA examination for his lymphatic abnormalities, to include cancer.  The Veteran asserts that he had lumps on his neck, under his arms, and in the groin while he was in service and was diagnosed with cervical lymph nodes.  See October 2017 Hearing Transcript.  VA treatment records show that the Veteran has chronic lymphoid leukemia.  The Board finds that the evidence of record is sufficient to trigger VA's duty to assist in providing the Veteran with a VA examination to determine whether his lymphatic condition is etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his claimed issues, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the Ankle & Foot Centers of Georgia as well as updated VA treatment records.
2.  Arrange for exhaustive development for records of the Veteran's claimed treatment at the Darnell Army Medical Center and Eisenhower Army Medical Center.  It is noted that the Veteran claims to have used two Social Security numbers.  See October 2017 Hearing Transcript.  If such records are unavailable, it should be so certified for the record (along with a description of the extent of the search conducted).

3.  Arrange for an exhaustive search to locate (and associate with the claims file) the above-noted additional evidence that the Veteran submitted at his October 2017 videoconference hearing.  If it cannot be located, the Veteran should be so advised, and afforded the opportunity to submit for the record another copy of the previously submitted evidence.  

4.  After the above records requests have been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his lymphatic conditions.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lymphatic condition is related to his military service.  The VA examiner should take into account the Veteran's lay statements that he had lumps on his neck, under his arms, and in the groin while he was in service and was diagnosed with cervical lymph nodes.  See October 2017 Hearing Transcript.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

5.  After the above development has been completed, review the file (specifically including an initial review of the evidence the Veteran submitted at the Board hearing) and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




